Citation Nr: 0944950	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-29 874	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2003 until 
February 2005, including a tour of duty in Iraq from February 
2004 until January 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal initially included a claim for service connection 
for posttraumatic stress disorder (PTSD) and a claim for an 
increased evaluation for tinnitus.  The Veteran did not 
perfect his appeal for tinnitus as he limited his substantive 
appeal to the issue on the cover page.  As such, this issue 
is not presently before the Board. 38 U.S.C.A. § 7105(a).  
Additionally, during the pendency of the appeal the RO 
granted service connection for PTSD in a September 2008 
rating decision.  Because the appellant has not filed a 
notice of disagreement pertaining to this rating 
determination, it is not before the Board for appellate 
review. 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995)(Pursuant to 38 U.S.C. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA).

The Veteran requested a Travel Board hearing on the VA Form 9 
submitted in September 2008.  That hearing was scheduled for 
September 16, 2009, at the Detroit RO; however, the Veteran 
failed to report for that hearing.  Because the Veteran has 
neither submitted good cause for failure to appear or 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal. See 38 C.F.R. § 20.704(d).





FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 2003 until February 2005.

2.	On October 8, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant, through his authorized 
representative, withdrew this appeal in a September 2009 
statement which was received by the Board in October 2009.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


